Title: To James Madison from William Lewis, 27 September 1805
From: Lewis, William
To: Madison, James


          ¶ From William Lewis. Letter not found. 27 September 1805. Described in Jacob Wagner to Lewis, 4 Oct. 1805, as dealing with Lewis’s claim against France (DNA: RG 59, DL, vol. 15). For Lewis’s claim, see JM to John Armstrong, 26 Mar. 1805, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (10 vols. to date; Charlottesville, Va., 1986–). 9:178, and Armstrong to JM, 3 July 1805, and n. 3.
        